DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1 and 9 identify the uniquely distinct feature of a speaker diaphragm and a diaphragm processing method with a lead wire enclosure portion having a membrane part and support protrusions, the support protrusions are distributed on a surface of the membrane part, the thickness of the membrane part is larger than or equal to the diameter of the lead wire, the thickness of the overall lead wire enclosure portion is larger than the diameter of the lead wire, and a part of the lead wire is injection-molded in the lead wire enclosure portion and a diaphragm layer with the thickness of the diaphragm layer larger than or equal to the thickness of the overall lead wire enclosure portion, and the lead wire enclosure portion is injection-molded in the diaphragm layer in combination with all the disclosed limitations of claims 1 and 9.
The closest prior art, Salvatti (US20180091902A1) discloses a transducer comprising a diaphragm with an electrically conductive biphasic material that is formed on or within the suspension member for connecting the voice coil to the speaker lead terminals but fails to teach a lead wire enclosure portion having a membrane part and support protrusions, the support protrusions are distributed on a surface of the membrane part, the thickness of the membrane part is larger than or equal to the diameter of the lead wire, the thickness of the overall lead wire enclosure portion is larger than the diameter of the lead wire, and a part of the lead wire is .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN ENSEY whose telephone number is (571)272-7496. The examiner can normally be reached Monday 7:00-3:30, Tuesday, Thursday, Friday 7:00-2:30 Wednesday - Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314







/BRIAN ENSEY/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        7 January 2022